NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                     No. 12-2614
                                    _____________

                           UNITED STATES OF AMERICA

                                           v.

                               DOROTHY ROBINSON,
                         a/k/a Mae-Mae, a/k/a Dorothy Johnson

                                      Dorothy Robinson,
                                                  Appellant
                                    ______________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                       (D.C. Crim. No. 4-07-cr-00389-010)
                   District Judge: Honorable James M. Munley
                                  ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                    July 11, 2013
                                   ____________

         Before: GREENAWAY, JR., SLOVITER and BARRY, Circuit Judges

                             (Opinion Filed: July 31, 2013)
                                    ____________

                                       OPINION
                                     ____________

BARRY, Circuit Judge

      Dorothy Robinson pleaded guilty on September 3, 2009 to the distribution of

crack cocaine within 1000 feet of public housing in violation of 21 U.S.C. §§ 841(a)(1)
and 860(a). On December 1, 2011, Robinson filed a pro se motion to defer payment of a

$1000 fine imposed as part of her sentence until after her release from prison. The

District Court denied this motion and Robinson now appeals. We will affirm.

                                              I.

         Robinson entered into a plea agreement pursuant to Fed. R. Crim. P. 11(c)(1)(C)

in which she agreed to plead guilty to the distribution of crack cocaine within 1000 feet

of public housing in violation of 21 U.S.C. §§ 841(a)(1) and 860(a). The agreement

provided, inter alia, that a fine in an amount to be determined by the court would be

imposed. Following Robinson’s guilty plea, the District Court sentenced her to 216

months’ imprisonment and imposed a fine of $1000. With respect to payment of the fine,

the Court directed as follows:

         During the term of imprisonment, the fine is payable every three months in
         an amount after a telephone allowance equal to 50 percent of the funds
         deposited into the Defendant’s inmate trust fund account. In the event the
         fine is not paid in full, prior to the commencement of supervised release,
         the Defendant shall, as a condition of supervised release, satisfy the amount
         due in monthly installments of no less than 50 dollars to commence 30 days
         after release from confinement.

A. 54.

         Robinson filed a motion to withdraw her guilty plea the next day, a motion the

District Court denied. We affirmed on May 11, 2011. United States v. Robinson, 427 F.

App’x 163 (3d Cir. 2011). Following her direct appeal, Robinson filed a litany of pro se

motions seeking various relief, including one styled as a “Petition For Fines to be

Deferred Until Release” and several addenda thereto. A. 67-78. In her submission,

                                               2
Robinson noted that she makes only $5.25 per month for her work at the prison and

would therefore have to impose upon family members for assistance in meeting her

payment obligations. Due to her alleged inability to meet these obligations, Robinson

requested that payment be deferred until her release from prison. The Court denied the

petition in an order dated May 11, 2012, and Robinson appeals.

                                              II.1

       Section 3572(d)(3) of the Sentencing Reform Act of 1984 permits a district court,

upon motion by either party, to “adjust the payment schedule, or require immediate

payment in full, as the interests of justice require,” if there is a “material change in the

defendant’s economic circumstances that might affect the defendant’s ability to pay the

fine.” Robinson contends that the District Court erred by failing to address more

thoroughly her claim that a change in her financial circumstances as a result of her

incarceration made a change in her fine payment schedule necessary. Because

Robinson’s motion to defer payment is entirely without merit, we disagree.

       Robinson failed to make any showing that there has been a “material change” in

her “economic circumstances” meriting the relief requested. To the contrary, the District

Court contemplated Robinson’s incarceration and inability to earn a significant sum of

money when it crafted its adjustable fine payment schedule. The requirement that

Robinson pay, minus her telephone allowance, “50 percent of the funds deposited into

1
 The District Court had jurisdiction to determine Robinson’s post-judgment motion to
alter or amend her fine payment schedule due to a change in financial circumstances
pursuant to 18 U.S.C. §§ 3231 and 3572(d)(3). We have jurisdiction pursuant to 28
U.S.C. § 1291.
                                             3
[her] inmate trust fund account,” takes into consideration any fluctuations in her prison

salary, and, even, the possibility of no salary. In the event Robinson were to receive

insufficient funds from her prison salary or fail to receive any financial assistance from

family members, the periodic fine payment requirement is adjusted to reflect her means.

Accordingly, the Court properly denied Robinson’s motion to alter the fine payment

schedule.2

                                            III.

       For the reasons set forth above, we will affirm the order of the District Court.




2
  There are several references in Robinson’s pro se submissions to the District Court
indicating her dissatisfaction with the Bureau of Prison’s collection of her fine payments
pursuant to the Inmate Financial Responsibility Program (“IFRP”). A. 73-75. To the
extent that Robinson challenges the BOP’s implementation of the IFRP as to her fine, the
proper vehicle for such a challenge is a habeas petition under 28 U.S.C. § 2241 filed in
the district in which she is serving her sentence. See McGee v. Martinez, 627 F.3d 933,
937 (3d Cir. 2010).
                                               4